970 A.2d 425 (2009)
COMMONWEALTH of Pennsylvania, Appellee
v.
Brian THOMAS, Appellant.
No. 552 CAP
Supreme Court of Pennsylvania.
Submitted March 24, 2009.
Decided May 26, 2009.
Billy Horatio Nolas, Esq., Defender Association of Philadelphia, Philadelphia, for Brian Thomas.
Amy Zapp, Esq., Hugh J. Burns, Jr., Esq., Philadelphia District Attorney's Office, for Commonwealth of Pennsylvania.
BEFORE: CASTILLE, SAYLOR, EAKIN, BAER, TODD, McCAFFERY and GREENSPAN, JJ.

ORDER
PER CURIAM.
AND NOW, this 26th day of May, 2009, the order of the PCRA court is affirmed. See Commonwealth v. Fahy, 598 Pa. 584, 959 A.2d 312 (2008); Commonwealth v. Marshall, 596 Pa. 587, 947 A.2d 714, 720-22 (2008).